Opinion issued August 12, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00045-CV
                            ———————————
                      IN RE TABAITHA VITAL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Tabaitha Vital seeks mandamus relief from the trial court’s order

denying her Amended Motion to Strike Real Parties in Interest’s Original Petition

in Intervention in the underlying case.1 We deny the petition. All pending motions

are dismissed as moot.


1
      The underlying case is Alexis L. Norman v. Tabaitha Vital, Cause Number 2019-
      49803, pending in the 281st District Court of Harris County, Texas, the Honorable
      Christine Weems presiding.
                               PER CURIAM

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.




                                       2